           Case 1:17-cv-00365-DAE Document 348 Filed 05/06/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                     )
                                                  )
                 Plaintiffs,                      )
                                                  )
vs.                                                     No. 1:17-cv-00365-DAE-AWA
                                                  )
                                                  )
GRANDE COMMUNICATIONS                                   ORAL ARGUMENT REQUESTED
                                                  )
NETWORKS LLC,                                     )
                                                  )
                 Defendant.
                                                  )

             DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
              OPPOSED MOTION FOR PARTIAL RECONSIDERATION OF
                    ORDER REGARDING MOTIONS IN LIMINE

          Pursuant to Fed. R. Civ. P. 54(b), Grande moves for partial reconsideration of the Court’s

Order Regarding Motions in Limine (ECF No. 347) (hereinafter, “MIL Order”), with respect to:

         the denial of Grande’s Second Motion in Limine to exclude the testimony of Terrence
          McGarty (MIL Order at 7),

         the denial of Grande’s Thirteenth Motion in Limine to exclude evidence regarding the
          Digital Millennium Copyright Act (“DMCA”) (id. at 16–17), and

         the grant of Plaintiffs’ Motion in Limine to Permit Evidence or Argument Related to
          Grande’s Ineligibility for the DMCA Safe Harbor Defense (id. at 20–21).

Through these rulings, the Court concluded that Plaintiffs, in support of their secondary

copyright infringement claim against Grande, may affirmatively introduce evidence at trial

regarding Grande’s failure to qualify for a DMCA safe harbor.

          Respectfully, this conclusion is contrary to law. The DMCA expressly forbids using a

defendant’s failure to qualify for a safe harbor as evidence of copyright infringement. See 17

U.S.C. § 512(l). Moreover, because the Court granted summary judgment in favor of Plaintiffs

on Grande’s DMCA safe harbor defense, the DMCA is no longer relevant. See CoStar Grp., Inc.
         Case 1:17-cv-00365-DAE Document 348 Filed 05/06/20 Page 2 of 8




v. LoopNet, Inc., 373 F.3d 544, 553 (4th Cir. 2004) (“The DMCA has merely added a second

step to assessing infringement liability for Internet service providers, after it is determined

whether they are infringers in the first place under the preexisting Copyright Act. Thus, the

DMCA is irrelevant to determining what constitutes a prima facie case of copyright

infringement.”) (emphasis added). Judge Austin therefore correctly denied as “moot” Grande’s

Daubert challenge to McGarty’s proposed expert testimony, which concerns Grande’s ability to

qualify for a DMCA safe harbor. Order on Motions to Exclude at 9 (ECF No. 280).

       Grande does not seek reconsideration lightly. This is a critically important issue because

Plaintiffs intend to make Grande’s failure to qualify for a DMCA safe harbor a central theme at

trial—if not the central theme. Permitting Plaintiffs to attempt to prove liability through

inadmissible evidence regarding an irrelevant affirmative defense would constitute clear error

and result in severe, unfair prejudice to Grande.

       Pursuant to Local Rule CV-7(h), Grande requests an oral hearing on this Motion.

                      LEGAL STANDARD FOR RECONSIDERATION

       An interlocutory order “that adjudicates fewer than all the claims or the rights and

liabilities of fewer than all the parties . . . may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P.

54(b). Under Rule 54(b), a district court is “free to reconsider and reverse [an interlocutory]

decision for any reason it deems sufficient, even in the absence of new evidence or an

intervening change in or clarification of the substantive law.” Saqui v. Pride Cent. Am., LLC, 595

F.3d 206, 210–11 (5th Cir. 2010); see also Rivas v. Greyhound Lines, Inc., No. 3:14-cv-166,

2016 WL 11164796, at *4 (W.D. Tex. Jan. 11, 2016) (the “more stringent standards” applicable

to Rule 59(e) motions do not apply to Rule 54(b) motions, which employ a “more permissive


                                                    2
         Case 1:17-cv-00365-DAE Document 348 Filed 05/06/20 Page 3 of 8




standard [that] places the decision of whether to reconsider an interlocutory order squarely

within the district court’s discretion”).

                                            ARGUMENT

        Grande’s failure to qualify for a DMCA safe harbor is not relevant to any issue at trial,

and the DMCA prohibits the use of such evidence to prove liability for copyright infringement.

The Court should therefore reconsider the MIL Order to the extent it authorizes Plaintiffs to

introduce evidence regarding the DMCA safe harbors, including McGarty’s testimony and the

Court’s summary judgment ruling.

        The DMCA safe harbors shield service providers from liability for copyright

infringement in certain circumstances. See generally 17 U.S.C. § 512. To qualify, a provider

must implement a policy for terminating repeat copyright infringers. See § 512(i)(1)(A). On

summary judgment, the Court found that Grande cannot qualify for a safe harbor as a matter of

law because Grande failed to implement such a “repeat infringer” policy. Mar. 15, 2019 Order at

8–18 (ECF No. 268).

        As Judge Austin recognized, McGarty’s proposed expert testimony concerns Grande’s

ability to implement a DMCA “repeat infringer” policy. Order on Motions to Exclude at 9 (ECF

No. 280). There can be no dispute on this point. See McGarty Dep. Tr. 8:19–23 (Ex. 1) (“My

opinion in this case relates to the fact that Grande had the capability to, in my opinion,

operationally adhere to the requirements of the safe harbor regulation and that they apparently

failed to do so.”); see also Pls.’ Resp. to Mot. to Exclude at 1 (ECF No. 231) (“[McGarty’s]

testimony, borne of decades of industry experience, is that Grande was capable of enforcing a

repeat infringer policy—but failed to do so.”).




                                                  3
         Case 1:17-cv-00365-DAE Document 348 Filed 05/06/20 Page 4 of 8




       As a result, Judge Austin determined that the Court’s summary judgment ruling on

Grande’s DMCA safe harbor defense rendered McGarty’s proposed testimony moot—and

therefore declined to consider Grande’s Daubert challenge to his testimony:

               UMG designated McGarty to testify on issues relating to Grande’s
               invocation of the DMCA safe harbor defense. In his March 13,
               2019 Order, Judge Ezra granted summary judgment on this issue
               and found that Grande is precluded from asserting an affirmative
               defense pursuant to the DMCA safe harbor provision. Because
               summary judgment has been entered on this issue, the Court will
               deny the motion to exclude McGarty as moot.

Order on Motions to Exclude at 9 (ECF No. 280). Thus, neither Judge Austin nor this Court has

considered whether McGarty’s testimony is admissible under Rule 702 and Daubert.1

       Judge Austin’s conclusion—which is in direct conflict with the Court’s more recent

ruling that McGarty may testify at trial—was correct. McGarty’s testimony is moot because

Grande’s ability to qualify for a DMCA safe harbor is irrelevant to assessing copyright

infringement liability.2 See CoStar, 373 F.3d at 553 (“It is clear that Congress intended the

DMCA’s safe harbor for ISPs to be a floor, not a ceiling, of protection. . . . . The DMCA has

merely added a second step to assessing infringement liability for Internet service providers, after

it is determined whether they are infringers in the first place under the preexisting Copyright Act.


1
  Plaintiffs acknowledge that in the first Cox case—a similar case involving copyright
infringement claims against an ISP based on Rightscorp evidence—McGarty’s testimony was
excluded under Daubert, although he was subsequently permitted to offer rebuttal testimony
regarding issues not present in this case. See Pls.’ Resp. to Grande’s Mot. to Exclude at 4 (ECF
No. 231).
2
  Additionally, Plaintiffs were wrong to claim that Grande’s Motion to Exclude was moot
because “Grande’s motion was focused on the relevance of his testimony for the DMCA safe
harbor.” See Pls.’ Omnibus Resp. to Grande’s Motions in Limine at 4 (ECF No. 335). As set
forth in Grande’s Motion to Exclude, there are a host of serious issues with McGarty’s proposed
testimony, including that his opinions (1) relate to subject matter that does not call for expert
testimony; (2) are not supported by legitimate assumptions or the requisite qualifications or
experience; (3) include impermissible legal conclusion, (4) purport to address Grande’s state of
mind. See generally Grande’s Mot. to Exclude Proposed Testimony of McGarty (ECF No. 221).
                                                 4
         Case 1:17-cv-00365-DAE Document 348 Filed 05/06/20 Page 5 of 8




Thus, the DMCA is irrelevant to determining what constitutes a prima facie case of copyright

infringement.”); BWP Media USA, Inc. v. T & S Software Assocs., Inc., 852 F.3d 436, 443–44

(5th Cir. 2017) (adopting the Fourth Circuit’s reasoning in CoStar); Perfect 10, Inc. v.

Amazon.com, Inc., 508 F.3d 1146, 1158 n.4 (9th Cir. 2007) (“[C]laims against service providers

for direct, contributory, or vicarious copyright infringement . . . are evaluated just as they would

be in the non-online world. Therefore, we must consider Google’s potential liability under the

Copyright Act without reference to title II of the DMCA.”) (quotations & citations omitted).

       Not only is the DMCA irrelevant to liability—it expressly provides that an ISP’s failure

to qualify for a safe harbor cannot be used as affirmative evidence of copyright infringement.

17 U.S.C. § 512(l) (“The failure of a service provider’s conduct to qualify for [a safe harbor]

shall not bear adversely upon the consideration of a defense by the service provider that the

service provider’s conduct is not infringing under this title or any other defense.”).

       As such, the MIL Order is also contrary to law to the extent it broadly permits Plaintiffs

to introduce evidence at trial regarding Grande’s DMCA safe harbor defense. See MIL Order at

16–17 (denying Grande’s motion in limine to exclude DMCA-related evidence), 20–21 (granting

Plaintiffs’ motion in limine to permit evidence regarding the DMCA and Grande’s safe harbor

defense). Evidence and argument regarding the DMCA and Grande’s failure to qualify for a safe

harbor would necessarily “bear adversely upon the consideration” of Grande’s defense that it did

not secondarily infringe any of the works in suit. This evidence is irrelevant, inadmissible, and

would serve only to confuse and mislead the jury and prejudice Grande’s defense. See generally

Grande’s 13th Mot. in Limine (ECF No. 325).

       For these reasons, Grande respectfully requests that the Court reconsider its rulings that

Plaintiffs may present evidence at trial regarding the DMCA safe harbors and Grande’s failure to


                                                  5
          Case 1:17-cv-00365-DAE Document 348 Filed 05/06/20 Page 6 of 8




qualify for a DMCA safe harbor defense. To be clear, Grande does not dispute that Plaintiffs

may show that Grande received the copyright infringement allegations at issue in this case, that

Grande could have terminated subscriber accounts in response to those allegations (which is not

in dispute), and that Grande did not do so. But that is a far cry from what Plaintiffs intend,

which is to affirmatively argue that Grande is liable for copyright infringement because it failed

to qualify for a DMCA safe harbor. Permitting such evidence and argument would be contrary to

law and would result in manifest injustice at trial.

                                          CONCLUSION

        For the foregoing reasons, this Court should reconsider the MIL Order and (1) grant

Grande’s Second Motion in Limine (ECF No. 309), (2) grant Grande’s Thirteenth Motion in

Limine (ECF No. 325), and (3) deny Plaintiffs’ Motion in Limine to Permit Evidence or

Argument Related to Grande’s Ineligibility for the DMCA Safe Harbor Defense (ECF No. 315).

        In the alternative, in connection with resolving Grande’s pending Objections (ECF No.

286) to Judge Austin’s July 16, 2019 Order (ECF No. 280), the Court should reach the merits of

Grande’s Motion to Exclude Proposed Expert Testimony of Dr. Terrence P. McGarty (ECF No.

221) and grant that Motion. Grande’s Motion to Exclude is no longer moot if McGarty will be

permitted to testify at trial.

                                 CERTIFICATION OF CONFERENCE

        Pursuant to Local Rule CV-7(i), the undersigned certifies that counsel for Grande

conferred in good faith with counsel for Plaintiffs about the relief requested in this Motion, but

the parties were unable to reach agreement. Plaintiffs contend that they should be allowed to

introduce evidence at trial regarding Grande’s DMCA safe harbor defense, including McGarty’s

testimony and the Court’s summary judgment ruling.


                                                  6
       Case 1:17-cv-00365-DAE Document 348 Filed 05/06/20 Page 7 of 8




Dated: May 6, 2020


                                         By: /s/ Richard L. Brophy
                                             Richard L. Brophy
                                             Zachary C. Howenstine
                                             Margaret R. Szewczyk
                                             Abigail L. Twenter
                                             ARMSTRONG TEASDALE LLP
                                             7700 Forsyth Blvd., Suite 1800
                                             St. Louis, Missouri 63105
                                             Telephone: 314.621.5070
                                             Fax: 314.621.5065
                                             rbrophy@atllp.com
                                             zhowenstine@atllp.com
                                             mszewczyk@atllp.com
                                             atwenter@atllp.com

                                             J. Stephen Ravel
                                             Texas State Bar No. 16584975
                                             J.R. Johnson
                                             Texas State Bar No. 24070000
                                             Diana L. Nichols
                                             Texas State Bar No. 00784682
                                             KELLY HART & HALLMAN LLP
                                             303 Colorado, Suite 2000
                                             Austin, Texas 78701
                                             Telephone: 512.495.6429
                                             Fax: 512.495.6401
                                             Email: steve.ravel@kellyhart.com
                                                     jr.johnson@kellyhart.com
                                                     diana.nichols@kellyhart.com

                                             Attorneys for Defendant GRANDE
                                             COMMUNICATIONS NETWORKS LLC




                                     7
        Case 1:17-cv-00365-DAE Document 348 Filed 05/06/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on May 6, 2020, all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).



                                                    /s/ Richard L. Brophy
                                                    Richard L. Brophy




                                                8
